                                                                      Case 2:16-cv-02580-JAD-CWH Document 31 Filed 04/30/19 Page 1 of 2



                                                                 MELANIE D. MORGAN, ESQ.
                                                             1   Nevada Bar No. 8215
                                                                 DONNA M. WITTIG, ESQ.
                                                             2   Nevada Bar No. 11015
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: melanie.morgan@akerman.com
                                                                 Email: donna.wittig@akerman.com
                                                             6
                                                                 Attorneys for Nationstar Mortgage LLC
                                                             7
                                                                                                     UNITED STATES DISTRICT COURT
                                                             8
                                                             9                                            DISTRICT OF NEVADA

                                                            10   NATIONSTAR MORTGAGE LLC,                                 Case No.: 2:16-cv-02580-JAD-CWH
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                         Plaintiff,
                                                                 v.                                                       STIPULATION AND ORDER TO LIFT
                      LAS VEGAS, NEVADA 89134




                                                            12                                                            STAY
AKERMAN LLP




                                                            13   AUBURN      AND      BRADFORD     AT
                                                                 PROVIDENCE              HOMEOWNERS
                                                            14   ASSOCIATION; SFR INVESTMENTS POOL 1,
                                                                 LLC;   and      NEVADA   ASSOCIATION
                                                            15   SERVICES, INC.;
                                                            16
                                                                                       Defendants.
                                                            17   SFR INVESTMENTS POOL 1, LLC,
                                                            18
                                                                                       Counter/Cross-Claimant,
                                                            19
                                                                 v.
                                                            20
                                                                 NATIONSTAR MORTGAGE LLC; GEORGE L.
                                                            21   ANDERSON, an individual; and ERIK C.
                                                                 JOHANN, an individual,
                                                            22

                                                            23                         Counter/Cross-Defendants.

                                                            24                Plaintiff Nationstar Mortgage LLC (Nationstar), and defendants Auburn and Bradford at
                                                            25   Providence Homeowners' Association (the HOA), and SFR Investments Pool 1, LLC (SFR) submit
                                                            26   the following stipulation to lift the stay imposed by the court on February 27, 2017 [ECF No. 20].
                                                            27                On February 27, 2017, this Court entered an order staying this case pending resolution of
                                                            28   Bourne Valley Court Trust v. Wells Fargo Bank, N.A., 832 F.3d 1154 (9th Cir. 2016) [ECF No. 20].

                                                                                                                   1
                                                                 48743057;1
                                                                     Case 2:16-cv-02580-JAD-CWH Document 31 Filed 04/30/19 Page 2 of 2




                                                             1   Another court in this district also certified a question to the Nevada Supreme Court in SFR Investments

                                                             2   Pool 1, LLC v. The Bank of New York Mellon, 134 Nev. Ad. Op. 58 (2018). The certified question

                                                             3   sought clarification of whether NRS 116 et seq, the statutes at issue in this case, incorporated the

                                                             4   notice provisions of NRS 107 et seq., prior to the 2015 legislative amendments. The Nevada Supreme

                                                             5   Court answered the certified question on August 2, 2018. See id.

                                                             6                The Court's order staying the case states once the mandate issues, "any party may move to lift

                                                             7   the stay." ECF No. 20. The parties agree that the basis upon which this matter was stayed has been

                                                             8   satisfied and seek an order lifting the stay of this case.
                                                             9                Once the Court lifts the stay, the parties will file their proposed discovery plan and scheduling

                                                            10   order within twenty-one (21) days after the entry of the order lifting the stay.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                The parties agree the stay may be lifted, if it so pleases the Court.
                      LAS VEGAS, NEVADA 89134




                                                            12        DATED April 30th, 2019.
AKERMAN LLP




                                                                 AKERMAN LLP                                                GORDON REES SCULLY MANSUKHANI
                                                            13
                                                                 /s/ Donna M. Wittig                                        /s/ Wing Yan Wong
                                                            14   MELANIE D. MORGAN, ESQ.                                    ROBERT S. LARSON, ESQ.
                                                                 Nevada Bar No. 8215                                        Nevada Bar No. 7785
                                                            15   DONNA M. WITTIG, ESQ.                                      WING YAN WONG, ESQ.
                                                                 Nevada Bar No. 11015                                       Nevada Bar No. 13622
                                                            16   635 Village Center Circle, Suite 200                       300 South Fourth Street, Suite 1550
                                                                 Las Vegas, Nevada 89134                                    Las Vegas, Nevada 89101
                                                            17
                                                                 Attorneys for Nationstar Mortgage LLC                      Attorney for Auburn and Bradford            at
                                                            18                                                              Providence Homeowners' Association
                                                                 KIM GILBERT EBRON
                                                            19
                                                                 /s/ Diana S. Ebron
                                                            20   DIANA S. EBRON, ESQ.
                                                                 Nevada Bar No. 10580
                                                            21   JACQUELINE A. GILBERT, ESQ.
                                                                 Nevada Bar No. 10593
                                                            22   7625 Dean Marin Drive, Suite 110
                                                                 Las Vegas, Nevada 89134
                                                            23
                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                            24

                                                            25                                                       IT IS SO ORDERED.
                                                            26
                                                                                                                     UNITED STATES DISTRICT COURT JUDGE
                                                                                                                                   MAGISTRATE
                                                            27

                                                            28                                                               May 1, 2019
                                                                                                                     DATED: __________________________________

                                                                                                                        2
                                                                 48743057;1
